                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


    TREMAYNE D. EDWARDS,

                               Plaintiff,
         v.
                                                                    OPINION and ORDER
    JOLINDA WATERMAN, SONYA ANDERSON,
    MARK KARTMAN, PHILIP FRIEDRICH, JERRY                                16-cv-265-jdp
    SWEENEY, CARRIE SUTTER, BRIAN KOOL, GARY
    BOUHGTON and JONI SHANNON-SHARPE,1

                               Defendants.


        Pro se plaintiff and prisoner Tremayne D. Edwards is proceeding on claims that medical

and nonmedical staff at Wisconsin Secure Program Facility violated the Eighth Amendment

and state law by denying him appropriate footwear for his plantar fasciitis. Before the court are

the parties’ cross motions for summary judgment. Dkt. 42 and Dkt. 49. I am granting

defendants’ motion and denying Edwards’s motion because no reasonable jury could conclude

that any defendant was deliberately indifferent to Edwards’s foot condition or that the either

of the nurse defendants committed medical malpractice.2




1
  The parties use several different spellings for Philip Friedrich’s name throughout their briefing.
I have amended the caption to reflect the spelling used in his declaration. Dkt. 63.
2
 Also pending is Edwards’s motion for reconsideration of the court’s order granting defendants
additional time to respond to Edwards’s motion. Dkt. 54. I will deny the motion because the
extension did not cause any significant prejudice to Edwards.
                                    UNDISPUTED FACTS

       From the parties’ proposed findings of fact and evidence in the record, I find that the

following facts are undisputed, unless otherwise noted. I note that Edwards did not respond to

any of defendants’ proposed findings of fact. Therefore, I am treating all of defendants’

proposed facts as undisputed unless they are contradicted by the evidence that Edwards

submitted in support of his own proposed facts. See Prel. Pretrial Conf. Order, Dkt. 28, at 15

(“The court will conclude that a proposed fact is undisputed unless the responding party

explicitly disputes it and either identifies contradictory evidence in the record, or demonstrates

that the proponent of the fact does not have admissible evidence to support it.”).

A. The parties

       Edwards is confined at Wisconsin Secure Program Facility, where all of the defendants

worked during the relevant time period. Jolinda Waterman was the health services manager;

Sonya Anderson was a nurse; Jerome Sweeney and Mark Kartman were security directors;

Carrie Sutter was the financial program supervisor; Joni Shannon-Sharpe was a lieutenant;

Brian Kool was a unit manager; Phillip Friedrich was the restrictive housing unit property

manager; and Gary Boughton was the warden.

B. Treatment for Edwards’s plantar fasciitis

       On March 26, 2012, Dr. Burton Cox, a WSPF physician, diagnosed Edwards with

plantar fasciitis, which is inflammation of the band of tissue that runs across the bottom of the

foot. Edwards’s plantar fasciitis causes him persistent, chronic pain that affects his daily

activities and limits his ability to walk, jog, and engage in vigorous activities requiring the use

of his feet and legs.




                                                2
       Dr. Cox referred Edwards to the University of Wisconsin Podiatry Associates for

consultation. At Edwards’s first appointment with UW Podiatry in May 2012, a podiatrist

recommended that Edwards’s plantar fasciitis be treated with pain medication, ice, and

stretches. The podiatrist also recommended that Edwards obtain a new pair of athletic shoes

that were more substantial than his state-issued shoes, such as New Balance or ASICS shoes.

Edwards was cast for custom orthotics. When he returned to WSPF, the health services unit

approved the order for ice and naproxen and provided Edwards with orthotics.

       In October 2012, Edwards saw another UW podiatrist, Dr. Finnell. Finnell noted that

Edwards was wearing canvas-style shoes and that Edwards wanted to order shoes that provided

more support. Finnell gave Edwards a referral for physical therapy and ordered night splints

for him. After Edwards returned to the prison, he wrote Finnell a letter, asking Finnell to notify

WSPF’s health services unit in writing that Edwards should be allowed to order supportive

shoes from the Eastbay catalog. Edwards wrote that he wanted to order the “Nike ACG Air

Max Goadome TT,” a shoe that Edwards had worn “on the street.” Dkt. 72-1 at 11. (At the

time, Eastbay was not one of the three DOC-approved vendor catalogs from which inmates

could order property.) On October 29, Finnell sent a note to WSPF’s health services unit

stating, “Please allow Mr. Edwards to order shoes from the Eastbay catalog. Dx: plantar

fasciitis.” Id. at 12. (It is not clear from the record whether health services took any action on

Finnell’s October 29 recommendation.)

       In December 2012, Edwards had a follow-up appointment with Dr. Finnell. Finnell told

Edwards to continue with physical therapy, stop wearing canvas shoes, and order an athletic-

style shoe that would accommodate his orthotics. Edwards told Finnell that he had never

received his night splints and could not find his orthotics, so Finnell ordered Edwards a new


                                                3
pair of custom molded orthotics. When Edwards returned to WSPF, Edwards submitted a

health service request stating that Finnell had recommended that he be allowed to order

personal shoes from Eastbay. Defendant Waterman, the health services unit manager,

responded to the Edwards on January 7, 2013, stating that Edwards could order shoes from

one of the approved vendor catalogs, but that he could not order from Eastbay. Waterman also

told Edwards that WSPF had not received his night splints yet. In January 2013, Edwards

received his new orthotics.

       On February 25, 2013, Edwards saw Dr. Finnell again at UW Podiatry. Edwards told

Finnell he had not received the night splints or the new orthotics, so Finnell told him he would

order new ones. Finnell again advised Edwards to stop wearing the “canvas-style state-issued

shoes” and to “order a pair of athletic-style shoes to accommodate the orthotics, such as a Nike

Air Max.” Dkt. 72-1 at 21.

       Health services staff referred Dr. Finnell’s February 25 recommendation to WSPF’s

special needs committee, which is a designated committee that addresses requests for special

items and restrictions for inmates. The committee is comprised of a staff representative from

the health services unit, a staff representative from security, and a non-security staff

representative. According to DOC policy, any request for property for a medical issue that costs

more than $75 or that does not meet other requirements of DOC property policies must be

reviewed by the special needs committee. The committee determines whether the inmate has

a medical necessity for the special item or medical restriction and considers whether the item

or restriction would raise security concerns.

       The special needs committee met on March 13, 2013, to consider Edwards’s need to

order athletic shoes. The committee consisted of defendant Sweeney and two other staff


                                                4
members who are not defendants. The committee concluded that Edwards could order athletic-

style shoes through a DOC-approved vendor catalog that could accommodate orthotics.

       Edwards was dissatisfied with the decision because the Nike Air Max shoe he wanted

to order was not available in the DOC-approved vendor catalogs and cost more than $75.

Additionally, the version of the Air Max shoe that Edwards wanted is not an athletic-style shoe;

it is a boot with an air cushion. Edwards wrote to Dr. Finnell again, asking Finnell to send a

new recommendation to WSPF clarifying that Edwards did not need a “basketball style shoe”

and should be permitted to order the Nike Air Max boot. Dkt. 72-1 at 23. Finnell complied,

faxing a new recommendation to the health services unit stating, “(1) Please D/C [discontinue]

basketball style shoe; (2) Please order Nike Air Max ACG TT Goadome due to foot disorder.”

Id. at 27. (There is nothing in the record suggesting that Edwards was using a “basketball style”

shoe at this time.)

       When Edwards saw Dr. Finnell again in April 2013, he had not yet ordered athletic

shoes. Finnell dictated in his report after the visit: “Please discontinue wearing the state issued

canvas style shoes and allow patient to order Nike Air Max Goadome shoe to accommodate

his orthotics.” Id. at 29. (It is not clear from the record whether health services took any action

on Finnell’s April 2013 recommendation.)

       Edwards saw Dr. Finnell for at least three appointments between June 2013 and January

2014. During that time period, Edwards wrote Finnell multiple times asking that he again write

to WSPF’s health services unit about Edwards’s shoe restriction. Dkt. 72-1 at 32, 39. In

response to Edwards’s letters, Finnell sent another memo to the health services unit in January

2014, recommending that Edwards be allowed “to purchase extra deep shoes (i.e. Nike ACG

Air Max) to accommodate orthotics (no particular price restriction).” Id. at 41. Health services


                                                5
did not approve the request, however, as health services staff interpreted Finnell’s note as

recommendation that Edwards purchase a shoe that would accommodate the orthotics, but not

necessarily the Nike Air Max shoes in particular. Waterman believed that the DOC-approved

vendors offered shoes that satisfied Finnell’s recommendation.

       Between March 2014 and October 2014, Edwards saw Dr. Finnell for six off-site

appointments for treatment of his plantar fasciitis. At the October 2014 appointment, Finnell

noted that Edwards, “would like to be able to purchase an athletic-style shoe, such as ‘Nike

ACG Geodome.’ This is permitted as this will accommodate his orthotic better than the canvas-

style shoes.” Dkt. 72-1 at 52. When he returned from the appointment, Edwards submitted a

health services request asking to be allowed to purchase the Nike Air Max shoes. Waterman

denied the request, and the request was forwarded to the special needs committee.

       The special needs committee met in November 2014 to consider the request.

Defendants Sweeney, Sutter, Shannon-Sharpe, Anderson, and a social worker who is not a

defendant were on the committee. The committee denied Edwards’s request, concluding that

Dr. Finnell had recommended “an athletic-style shoe,” but that the Nike Air Max shoe in

particular was not necessary to accommodate Edwards’s orthotics. The committee noted that

Edwards could order personal shoes as an alternative to the state-issued shoes from the

approved vendor catalog, which contained shoes that met Finnell’s recommendations and

complied with DOC property limits.

       On December 3, 2014, Waterman called Dr. Finnell’s office regarding his October 2014

note recommending that Edwards be permitted to exceed the property limitations and purchase

Nike Air Max shoes. Waterman explained to Finnell’s staff that under DOC policy, patients

cannot dictate the type or style of shoe that they order and that the health services unit does


                                              6
not permit patients to order shoes that cost more than $75. Waterman also stated that if

Edwards or another patient needed special medical shoes, the health services unit could provide

the inmate with a medical shoe. After Waterman’s phone call, Finnell wrote a new

recommendation, stating that Edwards should be allowed to order an “athletic style shoe to

accommodate [his] orthotics,” but that the shoe did “not have to be a specific brand.” Dkt. 72-

1 at 53. Waterman then send a note to Edwards, stating that health services had provided him

with a medical restriction to allow him to purchase shoes from a nonapproved vendor catalog

to accommodate his orthotic, so long as the shoes did not exceed $75. Waterman also stated

that Edwards could not “direct[] what type or style of shoe that the UW provider may

recommend. The current recommendation is an athletic style shoe to accommodate your

orthotics.” Dkt. 72-1 at 60. (It is not clear from the record whether Edwards ordered any shoes

from an approved or non-approved vendor catalog after receiving Waterman’s response.)

       In June 2015, Edwards was sent to the Aljan orthotic clinic in Madison, Wisconsin for

treatment. After the appointment, an orthotist called Waterman and stated that Edwards had

requested a specific Nike shoe and had brought Dr. Finnell’s October 2014 recommendation

to the appointment. It was the orthotist’s opinion that Edwards had a low profile orthotic that

did not require a large size or extra depth shoe and that the ASICS shoe in one of the approved-

vendor catalogs would fit his orthotics. Waterman requested that Aljan send her a copy of the

type of shoe that would accommodate Edwards’s orthotics. Waterman later completed a

medical restriction/special needs form noting that Edwards’s request for a specific Nike shoe

had not been granted because the approved vendor catalogs had shoes that would

accommodate the orthotic, such as the ASICS shoe that the Aljan orthotist had recommended.

Edwards’s request was again forwarded to the special needs committee.


                                               7
       In October 2015, the special needs committee, consisting of defendants Kartman,

Shannon-Sharpe, Anderson, and Waterman, denied Edwards’s request to purchase the Nike

Air Max shoes. The committee noted that the shoes cost $149, Edwards could purchase shoes

that cost $75 or less that would accommodate his orthotics, and Dr. Finnell had only

recommended an athletic-style shoe to accommodate Edwards’s orthotics. After the committee

made its decision, Waterman met with Edwards to talk to him about finding a shoe from one

of the approved vendor catalogs that would accommodate his orthotics. Edwards became angry,

told Waterman she would “see [him] in court,” and left. Later that same day, Edwards met

with health services staff to see if his orthotics would fit into his state-issued shoes. Edwards’s

progress notes state that the orthotics fit without difficulty. (It is not clear from the record

whether Edwards had been wearing his orthotics with his state-issued shoes or some other shoes

at this time.)

       Edwards continued to send letters to Dr. Finnell, asking that Finnell send an order that

would allow him to buy Nike Air Max shoes. In November 2015, Finnell wrote to Edwards

stating that his “recommendation to avoid the canvas style shoe was to accommodate the

orthotic properly, [because] [t]he canvas style shoes do not provide enough depth to

accommodate both your feet and the orthotic.” Dkt. 72-1 at 75. Finnell stated that an athletic

shoe would “provide more depth to accommodate the device” and make it more functional. Id.

He also stated that it was “impossible to determine whether or not the canvas style shoe was

the cause” of Edwards’s plantar fasciitis, as many circumstances can cause of the condition. Id.

Finally, Finnell stated that Edwards did not need custom-made medical shoes because “a

regular, athletic style shoe should suffice” so long as the insoles are removable. Id.




                                                8
       After receiving Dr. Finnell’s response, Edwards continued to send health service requests

seeking permission to order Nike Air Max shoes. Waterman has responded to each of his

requests by referring Edwards to the approved inmate catalog and suggesting that he order

athletic shoes as recommended by the Aljan orthotist and Finnell. Waterman has offered to

look at catalogs with Edwards to see what shoes would accommodate his orthotics, but he has

declined her offer.

C. Denial of shoes sent by Edwards’s mother

       In July 2015, Edwards’s mother purchased a pair of Air Jordan shoes from Eastbay and

sent them to Edwards, but she did not send the receipt with the shoes as is required by DOC

policy. Defendant Friedrich, the property sergeant, notified Edwards that he could not deliver

the shoes because Eastbay was not an approved vendor and because there was no receipt

accompanying the property showing that it met the allowed cost limits. Edwards responded

that he had a medical restriction that allowed him to order the shoes. Friedrich then contacted

Waterman to determine whether Edwards had a medical restriction that authorized the shoes.

       Waterman told Friedrich that Edwards did not have a medical restriction that

authorized the shoes. Waterman also contacted Eastbay and learned that the original order

was for a pair of Air Jordan shoes priced at $94.99, with $5.22 in tax, and no shipping cost,

totaling $100.21. Sometime later, Edwards’s mother mailed a receipt to Waterman, but

Waterman believed the receipt had been altered to state that the cost of the shoes was $74.99,

with $5.22 in tax, and a shipping fee of $20.00.

       After speaking with Waterman, Friedrich notified Edwards that the shoes were not

authorized and asked him whether he wanted Friedrich to mail the shoes somewhere, destroy

them, donate them, or have them held in the property department so Edwards could file an


                                               9
inmate complaint. Initially, Edwards told Friedrich to mail the shoes out of the institution, but

later he told Friedrich that he would be filing an inmate complaint.

       Edwards filed an inmate complaint and a health service request stating that his shoes

were being held in the property department and that Waterman was making excuses for not

giving him the shoes. Waterman responded that the shoes he ordered were not allowed under

the property guidelines, that the personal shoes were not medically needed, and that his

orthotics fit in his state shoes. Ultimately, Edwards’s inmate complaint regarding the shoes was

denied and he directed Friedrich to mail the shoes out of the institution.

D. Boughton’s involvement in Edwards’s request for special shoes

       Warden Boughton is not a medical professional and does not make medical treatment

decisions. He also was not on any of the special needs committees that considered Edwards’s

requests for special shoes. Boughton was aware of Edwards’s desire to order the Nike Air Max

shoes because he received several letters from Edwards requesting that Boughton grant

permission for Edwards to order the shoes. On each occasion, Boughton responded that he was

deferring to the decisions of the medical professionals or that Edwards’s complaints were being

addressed through the inmate complaint review system.

       As the reviewing authority in the inmate complaint review system. Boughton reviewed

the dismissal and rejection of Edwards’s inmate complaints that challenged the denial of his

requests to order the Nike Air Max shoes. On each occasion that he reviewed one of Edwards’s

inmate complaints, Boughton affirmed the rejection or dismissal of the complaint.

E. Dr. Finnell’s declaration

       Defendants submitted a declaration from Dr. Finnell in conjunction with their summary

judgment materials. Dkt. 72. Finnell states in his declaration that although he sent several


                                               10
recommendations to WSPF’s health services unit asking that Edwards be permitted to order

from the Eastbay catalog and order the Nike Air Max shoes in particular, Finnell did not make

those requests because he believed that the particular shoe was medically necessary to treat

Edwards’s plantar fasciitis. Instead, Finnell sent the requests because of Edwards’s numerous

letters in which he stated that the Nike shoes would provide him more air support and cushion

then the state-issued shoes. Finnell says he never intended to prescribe Edwards a specific brand

of shoe and he believes that any athletic-style shoe would be sufficient to accommodate his

orthotics.



                                          ANALYSIS

A. Eighth Amendment claim

        The Eighth Amendment imposes a duty on prison officials to take reasonable measures

to guarantee an inmate’s safety and to ensure that inmates receive adequate medical care.

Farmer v. Brennan, 511 U.S. 825, 832 (1994). A prison official’s “deliberate indifference” to a

prisoner’s medical needs or to a substantial risk of serious harm violates the Eighth

Amendment. Id. at 828; Estelle v. Gamble, 429 U.S. 97, 104–05 (1976). To survive summary

judgment, Edwards must present evidence suggesting that he suffered from an objectively

serious medical condition and that the defendants knew about the condition but disregarded

it. Farmer, 511 U.S. at 834; Perez v. Fenoglio, 792 F.3d 768, 777 (7th Cir. 2015). For purposes

of summary judgment, defendants concede that Edwards’s plantar fasciitis is an objectively

serious medical condition. The sole issue at summary judgment is whether a reasonable jury

could conclude that defendants knew about Edwards’s plantar fasciitis but did not properly

treat it.


                                               11
       The uncontested record shows that Edwards has received extensive and long-term

treatment for his plantar fasciitis, including numerous off-site visits to specialists, pain

medication, injections, orthotics, night splints, ice, and physical therapy. Nonetheless, Edwards

contends that defendants showed deliberate indifference to his plantar fasciitis by refusing to

allow him to order shoes costing more than $75, such as the Nike Air Max or an equivalent

shoe, from a non-approved vendor. Because Edwards focuses solely on defendants’ denial of

his requests to order special shoes, I will do the same.

       To prove that defendants’ denial of his request to order a special shoe amounted to

deliberate indifference, Edwards must show that defendants knowingly disregarded an “an

excessive risk to [his] health or safety.’” Gevas v. McLaughlin, 798 F.3d 475, 480 (7th Cir. 2015)

(quoting Farmer, 511 U.S. at 837). Edwards has not made this showing with respect to any of

the defendants.

       Defendant Waterman and the other special needs committee members, Anderson,

Kartman, Sweeney, Sutter, and Shannon-Sharpe, denied Edwards’s requests to order Nike Air

Max shoes on numerous occasions. But the undisputed evidence shows that Waterman and

the committee concluded reasonably that such shoes were not medically necessary to treat

Edwards’s plantar fasciitis. Before denying any of Edwards’s requests, Waterman and other

committee members reviewed Dr. Finnell’s orders to determine what in particular he was

recommending. On each occasion, Waterman and the committee members concluded that

Finnell’s orders should be interpreted as recommending that Edwards order shoes that could

properly accommodate his orthotics, but that the orders did not say that a particular brand of

shoe was medically necessary. Waterman and the committee members concluded that that




                                               12
Edwards could order athletic-style shoes through the DOC-approved vendor catalogs that could

accommodate his orthotics.

       Edwards has submitted no evidence to contradict the committee’s conclusion that the

DOC-approved vendors offered shoes that would accommodate his orthotics. There is no

evidence, for example, that none of the approved vendors offered shoes with removable insoles,

or that Edwards made a good-faith effort to try his orthotics with at least some of the shoes

available from the approved vendors. Nonetheless, he contends that Waterman and the special

needs committee members showed deliberate indifference to his plantar fasciitis for two

reasons.

       First, Edwards argues that other inmates have been permitted to order shoes from non-

approved vendors that exceed the $75 limit, so he should be allowed to as well. But decisions

regarding medical needs must be made on a case-by-case basis depending on an inmate’s

specific medical needs. That another inmate was allowed to order a certain type of shoe does

not establish that Edwards had a medical need for the same shoe. Edwards has not submitted

evidence showing that any other inmate had precisely the same medical needs as he did or that

Waterman or the special needs committee members were presented with the same types of

orders as those made by Dr. Finnell in this case.

        Second, Edwards contends that the special needs committee had no authority to reject

Dr. Finnell’s recommendation that Edwards should be allowed to order Nike Air Max shoes.

Edwards is correct that, under some circumstances, “[a] jury can infer conscious disregard of a

risk from a defendant’s decision to ignore instructions from a specialist.” Wilson v. Adams, 901

F.3d 816, 822 (7th Cir. 2018) (citation omitted). And “[f]ailing to provide care for a non-

medical reason, when that care was recommended by a medical specialist, can constitute


                                              13
deliberate indifference.” Mitchell v. Kallas, 895 F.3d 492, 498 (7th Cir. 2018). But this does

not mean that prison officials must “always” follow a recommendation from a specialist. Wilson,

901 F.3d at 822. In this instance, Waterman and the defendants who were part of the special

needs committees that denied Edwards’s requests explained that they did not interpret Finnell’s

recommendations regarding the Nike Air Max shoes as “prescriptions” or statements that a

specific shoe was “medically necessary.” Defendants instead understood Finnell to be

recommending that Edwards stop wearing the state-issued canvas shoes and order an athletic-

style shoe that would accommodate his orthotics.

       Defendants’ interpretation of Dr. Finnell’s orders was reasonable, and no reasonable

jury could conclude otherwise. Between October 2012 and December 2014, Finnell made

numerous recommendations regarding Edwards’s need for different shoes, sometimes stating

that Edwards needed shoes that were “athletic-style,” “extra deep,” or have removable insoles,

and at other times stating that Edwards should order shoes from the “Eastbay” catalog. Finnell

sometimes stated that Edwards should be permitted to order the Nike Air Max shoe in

particular, while at other times, Finnell identified the Nike Air Max shoe as one type of shoe

that would accommodate Edwards’s orthotics better than the state-issued canvas shoes. Finnell

never stated in his recommendations that the Nike Air Max shoes were medically necessary to

treat Edwards’s plantar fasciitis. Finnell’s orders also do not give any reason why the Nike Air

Max shoe in particular would perform better than an athletic-style shoe from the approved

vendor catalogs. Reviewed as a whole, Finnell’s recommendations show his concern about

Edwards’s continued use of the state-issued canvas shoes and his belief that Edwards needed a

shoe that would better accommodate his orthotics. See, e.g., Lloyd v. Moats, 721 F. App'x 490,

495 (7th Cir. 2017) (“The fact that [prison doctor] disagreed with the podiatrist’s


                                              14
recommendation for special shoes is not material here because the shoes were not prescribed,

only recommended pending ‘prison medical department’ approval.”). Finnell’s December 2014

order clarifying that Edwards did not need to have Nike Air Max shoes in particular, as well as

Finnell’s declaration, Dkt. 72, and the opinion of the Aljan’s orthotist, confirm that

Waterman’s and the special needs committee’s interpretation of Finnell’s orders was reasonable

and correct. Accordingly, Edwards has not shown that Waterman, Anderson, Kartman,

Sweeney, Sutter, or Shannon-Sharpe acted with deliberate indifference to his serious medical

needs when they denied his requests to order Nike Air Max shoes.

       For many of the same reasons, Edwards also cannot succeed on his claim that Waterman

and Friedrich acted with deliberate indifference by failing to provide him with the Air Jordan

shoes his mother shipped to him. It is undisputed that the Air Jordan shoes were ordered from

a non-approved vendor, that the vendor told Waterman that the shoes cost more than $75,

and that Waterman believed the receipt provided by Edwards’s mother had been altered in an

attempt to show that the shoes did not exceed the $75 property limit. Waterman concluded

that Edwards should not receive a medical exception to the property rules because the Air

Jordan shoes were not medically necessary to treat Edwards’s plantar fasciitis and Edwards

could order shoes from the approved vendor catalogs to accommodate his orthotics. As

discussed above, Edwards has submitted no evidence to contradict Waterman’s conclusions.

As for Friedrich, he had no authority to deliver property that violated DOC policy or to override

Waterman and grant Edwards a medical restriction. Further, he was entitled to rely on

Waterman’s interpretation of Edwards’s medical restrictions. See Rice ex rel. Rice v. Correctional

Medical Services, 675 F.3d 650, 676 (7th Cir. 2012) (non-medical staff generally entitled to rely

on judgment of medical professionals treating inmate); Arnett v. Webster, 658 F.3d 742, 755


                                               15
(7th Cir. 2011) (same). Under these circumstances, Edwards cannot show that Waterman’s or

Friedrich’s decision to deny the Air Jordan shoes amounted to deliberate indifference.

       Finally, Edwards cannot succeed on Eighth Amendment claims against Kool or

Boughton. The undisputed facts show that Kool had no authority to grant or deny medical

accommodations and Kool had no involvement in denying Edwards’s request to order special

shoes. Thus, even if Edwards had facts sufficient to establish an Eighth Amendment violation,

Kool could not be held liable. See Minix v. Canarecci, 597 F.3d 824, 833–34 (7th Cir. 2010)

(“[I]ndividual liability under § 1983 requires personal involvement in the alleged constitutional

deprivation.”) (citation omitted). Boughton also was not personally involved in the decisions

to deny Edwards’s request to order special shoes or to deny Edwards’s access to the Air Jordan

shoes that his mother had sent. Boughton reviewed the decisions in his role as reviewing

authority in the inmate complaint review system, but he deferred to the conclusions by medical

staff that the specific shoes Edwards had requested were not medically necessary. In light of

the undisputed evidence in the record, Boughton’s actions were reasonable and do not support

an inference of deliberate indifference.

       In sum, there is no basis to conclude that any of the defendants acted with deliberate

indifference in their treatment of Edwards’s foot condition when they declined to allow him to

order or receive Nike Air Max shoes, Air Jordan shoes, or any other shoe costing more than

$75, from a non-approved vendor catalog. Accordingly, defendants are entitled to summary

judgment on Edwards’s Eighth Amendment claim.

B. Medical malpractice claims against Waterman and Anderson

       In addition to his Eighth Amendment claim, I granted Edwards leave to proceed on a

claim that Waterman and Anderson, both of whom are nurses, committee medical malpractice


                                               16
when they denied his requests to order special shoes to treat his plantar fasciitis. Defendants

argue that this claim fails because Wisconsin’s medical malpractice statute does not permit

medical malpractice claims against nurses or nursing supervisors. This argument fails, for the

reasons I explained in Smith v. Hentz, No. 15-CV-633-JDP, 2018 WL 1400954, at *3 (W.D.

Wis. Mar. 19, 2018).

       Alternatively, defendants argue that Edwards’s claim fails on the merits. I agree. Like

other negligence claims, a claim for medical malpractice includes these four elements: (1) a

breach of (2) a duty owed (3) that results in (4) harm to the plaintiff. Paul v. Skemp, 2001 WI

42 ¶ 17, 242 Wis. 2d 507, 625 N.W.2d 860. Wisconsin law more specifically defines medical

negligence as the failure of a medical professional to “exercise that degree of care and skill which

is exercised by the average practitioner in the class to which he belongs, acting in the same or

similar circumstances.” Sawyer v. Midelfort, 227 Wis. 2d 124, 149, 595 N.W.2d 423, 435

(1999); Shuster v. Altenberg, 144 Wis. 2d 223, 229, 424 N.W.2d 159, 161–62 (1988). To

succeed on his claims against Waterman and Anderson, Edwards has to show that Waterman

and Anderson failed to use the required degree of skill exercised by an average nurse or nursing

supervisor, he suffered harm, and there is a causal connection between the nurses’ failures and

his harm. Wis J–I Civil 1023. Edwards cannot make that showing in this case because he has

produced no evidence showing that the average nurse or nursing practitioner would have

granted him permission to order a particular type of special shoe that was not medically

necessary and that failed to meet DOC property rules. Therefore, Waterman and Anderson are

entitled to summary judgment on Edwards’s medical malpractice claim.




                                                17
                                  ORDER

IT IS ORDERED that:

1. Defendant’ motion for summary judgment, Dkt. 59, is GRANTED.

2. Plaintiff Tremayne D. Edwards’s motion for summary judgment, Dkt. 42, is
   DENIED.

3. Plaintiff’s motion for reconsideration of a deadline extension, Dkt. 54, is DENIED
   as moot.

Entered January 16, 2019.

                                   BY THE COURT:

                                   /s/
                                   _______________________________________
                                   JAMES D. PETERSON
                                   District Judge




                                     18
